*65OPINION OF THE COURT
Richard N. Ross, J.
The petitioner’s application to adopt the five subject children herein was previously denied without prejudice to her right to reapply upon changed circumstances. (Matter of A. Children, 160 Misc 2d 675 [Fam Ct, Bronx County 1994].) The court’s objections having been appropriately addressed, the adoptions are now approved as promoting the best interests of the children. (Domestic Relations Law § 114.)
The foster care agency has agreed to provide 50 hours of postadoption services to the family over the next three years, including monthly home visits during the first year. (See, 18 NYCRR 423.4 [j]; 430.9 [c] [5] [i]; [d] [3] [i].)
Secondly, the adoptive mother has agreed to change the surname of the subject children to her own rather than to maintain that of the putative father. (See, Domestic Relations Law §§ 110, 114.)
Finally, the putative father has executed, and the court has approved, new judicial surrender instruments for the five children (Fam Ct, Bronx County, Oct. 18, 1994) which have supplanted his prior surrender instruments (Fam Ct, NY County 1992). Unlike the 1992 instruments, the new instruments contain no provision for him to visit with the subject children. (See, Social Services Law § 383-c.)